Citation Nr: 1540301	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for seasonal allergies / allergic rhinitis.

2. Entitlement to service connection for asthma.

3. Entitlement to an initial rating in excess of 10 percent for a left lower extremity scar, status post varicocelectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2007 to September 2010.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In March 2015, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for numbness because of nerve dissection during a varicocelectomy has been raised by the record in a June 2015 VA medical examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in the Veteran's favor, his current rhinitis is etiologically related to his military service.

2. Resolving the benefit of the doubt in the Veteran's favor, his current asthma is etiologically related to his military service.

3. The Veteran has one painful scar as a result of his varicocelectomy.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for rhinitis are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

2. The criteria to establish service connection for asthma are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

3. The criteria for an initial rating in excess of 10 percent for a left lower extremity scar, status post varicocelectomy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (the Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in June 2010.

All available relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's March 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC provided the Veteran with VA medical examinations and readjudicated the claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1137 (West 2014). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

The Veteran's June 2015 VA medical examination found that he had diagnoses of rhinitis and asthma. The Veteran had a VA medical examination for his claims while he was on active duty in June 2010. At that time, he complained of seasonal allergies/allergic rhinitis and asthma.

The Veteran's June 2015 VA medical examiner provided addendum opinions regarding the Veteran's rhinitis and asthma. However, these examinations presumed that the Veteran's conditions pre-existed his active military service. 

While the Veteran noted that he had asthma since childhood on his Report of Medical History in April 2007 in connection with his medical examination for his entrance into military service, his entrance examination showed that his lungs were normal. Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1). Therefore, the Veteran is presumed sound at his entrance into military service. As the Veteran was sound upon entry to service and was diagnosed with his current disability during active service, service connection is warranted.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). The evidence in this case is in approximate balance, and the claims for service connection for rhinitis and asthma are granted. 

Disability Ratings

The Board notes that the Veteran's scar resulting from a varicocelectomy has been evaluated as 10 percent disabling under Diagnostic Code 7804 for unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015). Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, DC 7804 (2015). Three or four scars that are unstable or painful warrant a 20 percent rating. Id. Five or more scars that are unstable or painful warrant a 30 percent rating. Id.

The Veteran's June 2010 and June 2015 VA medical examinations showed that the Veteran has one linear scar that is 9 cm long and is painful. The Veteran would not be entitled to a higher rating unless he had three scars that are unstable or painful.

The scar has been found to measure no more than 3 square centimeters in total and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted in the scar. There is no indication that the Veteran's scar is deep or nonlinear, thus, a rating under Diagnostic Code 7801 is not warranted. As the total surface are of the Veteran's scar is no more than 3 square centimeters, a separate rating under Diagnostic Code 7802 is not warranted. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2015). 

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected left lower extremity scar, status post varicocelectomy should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected left lower extremity scar, status post varicocelectomy. A comparison of the Veteran's left lower extremity scar, status post varicocelectomy symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been manifested by a painful scar. This symptom is compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's left lower extremity scar, status post varicocelectomy; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. However, neither factor appears present here, either. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.




ORDER

Service connection for rhinitis is granted.

Service connection for asthma is granted.

An initial rating in excess of 10 percent for a left lower extremity scar, status post varicocelectomy is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


